445



       OFFICE OF THE AITORNEY       GENERAL   OF TEXAS
                           AUSTIN




Fonorable Taylor’ Carllale
Crl.dmS Distriot :.ttorney
jCauf=ien
       ‘County
Icauhan, Texas
Dear 3.r I           r\ttentlon:




                    i3akeuf oanvenienoe in nnswrin,*:y0Ur
                 &l’OUFd and nwtbercd your qu@.ioW3.   $0
                 trod, the two cpmtlons rrsnd9s io3.lowst
                *Can tRe Conrd of Jupsrvisora of a Levoa In-
     PrOvemn~a:~iutrlot naiely proookd In the gollcotion of
     t5eir dellnr;ucnttarea In either of two ways: under
     tb ststute prOVidhQ   for the oollaotion OP ~itatesnd
     OOlrntytaxes tlmt,are deli~nr;ucnt
                                      - or
                                                                         446
,      ’




    ??onorabJ.a
              Taylor Carlfsls, page 2


                   2. WStrlotly under t&3 provisions of  INiiole
           8017 -e~OOOrdi5.?.ly
                              es th0y nay desire 50 FrOostd?"
                Artiole UN.6 wss enacted 13 1925 by ths 49th
    LegialatWo or ‘:cxa3, en9 sold article ;rovide3 .93fol~ous,:
                   *Tax collnotoraof levee improvemnt dlatricta
           ahall perCOrm all duties and ererolse all powers in
           rasFa:eatto delinquent taxes due levee Improvement
           dlatrlots a3 may be provided by law for t?e aolleotlon
           oi delinquent Xata and oount;?toie3, :rcS t!teoollsotion
           of such delinquent levee tiprovaeat diatrlot taxes and
           sale@ of Iroperty therefor ahall be governed bj the
           law8 applying to the oolleotfoa  Of dalinSu8nt State and      .
           county taxes Rnd foreolosure deoree thersfor shall in-
           clude writ of 9os3ss31on. T?tesu9arvisora are al.80
           given the po;rerand autboritg to collect suoh delinquent
           taxce, and to lnatltute and ?rpseaut,ssuit3 in the name
           of the dlatriat Cor their oolleotlon; and suoh dlatriata
           are'alao authorized to do and perform all other thinea
           that nay be aeoessery for the.callnotion of such taxes.
           Taxes levied under this law shall be a first and prior
           lien upon all. property ag&.lnstwhloh they sre asaeased.,
           and shall be payn3lo and ahall.st3tureend beoume delia-
           Went a3 provided by las for &ate and county tarea."
                 Artiole IOBOe, v6rnon~a AriiotatedTexae gtatutae,
    enacted 1~ 1935 by the 41th LegIelature, reads as follorsr
                   *That all OC the ~oviolon3 of Title 122, of the
           ‘ievlsedcfvll ::t::tutasor TexaB, or 1925, be, and the
           S%c6 are r:adesrail3ble in 30 far a3 saw :laybe api.ll-
           cable and neoessary to all 3ohool dlatrlota and muuiolpal
           Cor;;orationsorgalzed   tinderany Kenera or spool81 law
           of tkls State and whioh have power and authority to levy
           aad colloot Weir own tares',%nd t&at eaoh of auoh cor-
           POratlone 3kaL.lhere the benefit  of all liens and remedies
           for the soourity bjd collcotlon o!'ta:ea due them a3 1s
           rrovlded in saI-1.Title in the case of tax83 due the Atate
           end CO!.m
                   ty.*
                 :<eregard aald Article 1OOOa as oumbtlve      Of
    JQtiole 0016, above quoted.
::onorableTaylor CarlIsle, page 3


             Among the provlaions of Title 122, so made
available to levee improvement dlstrlots for the collection
of theoirdelinquent taxes, are Articles 7328 and 7345b of
Ybrnon~s &Uoteted Texao Civil Statutes.
             Said Artloles 7328 and 7345b are set out at
length in the statutes and are readily aocesslble to you;
no useful purpose would be served by setting 8-e out at
length in this opinion.
             In addition to the two foregoing aethoda avail-
able under the prorls1ona of Title 122, ther’eis 8 thLrd
xetbod available. .It Is set forth in Artiole 8017, Vernon*s
SWWA    Civil Statutes of Texas, Annotated, and is also
r8Sdi13'aW8SSfbl8 t0 YOU.
             yrom the foregoing it follows that a levee ix-
provemont dlstriot deeirina to oolleot Its delinquent taxes
ha3 available to it, at its option, elthor one of three
methods, and that it may sately prooeed in the collootion
of its delinquent taxes in following either on6 oi three
a8thode set out by the statutes of Texas,


             3. *v&th regard to the oourt costs of suoh
     suits for the oolleotion or suoh delinquent taxes aim3
     to ths Uistriot, are the tees of the officers of the
     court limited in this kFad of oaae as they em in
     -AFidole7332?

             4. *:youldthe p&Arict be exempt from liability
     for au& fees aa ooats, a8 are the State aad County
     under &ticle 73X37”
             you axe advised that if theedistriot desires to
ad does proceed UJIderArtlole’8017, then Xrtioles 7332 and
‘333, Vernm~s Annotated Statutes of Texas, are not appli-
Qable, and the dfstpict will be subjeot to t&a Sam costs
of court as is any ordinary litigant.
             In order to determine *other the diatrlot is
8ntfthl to the benefits provided in Artiales 7332 and 7333,
‘%e   the suit 1s brourkt as a State and’OOLilIty
                                                Suit WOUld
be brought Ppemust &st    determine whether the two statutes
evr+‘plic~ble.
zonorabla Taylor Carlisle, page 4


             (3a 6xO8pt from the diiioutirrion of thesre tW
;1ua3tions;however, the question of the fe'eos~allowda
oouoty or Uistriot attorney by Artiofe 1332, ns this Eattar
will be taken up in oonneotlon tith unot!W point.)
             ,Artiole7337, VI   A. C. A. of Texas, reads as
followsr
             'Any lnoorporatod 0it;ror town or sohool dis-
    trict 8ka21 tlfW8 th8 l'&ht t0 8llfOrOe th.s OOllOOtiOll
    ~of dsllnquent taxes due It u&or the provlsloas of
    this chapter. (Chapter 10, Title 122)" (?arenthetioal
    mattar.added)
              me have previouolp quoted Artlole 1060a, whloh
alao bears on tho powra and righta of alties, to-is ad
lndepondeot sahool  dlstrigt3 in the oolleot3:onof delinquent
tases, In vlzw of rxtiolas lOBOa, 7337, and 7x3, we belleve
that a a6vc8 iizprovezeatdistribt   ia in ~JIcmalo~ou8 pOsiticM
to ttit at a uity, t3y@1ap independent school dlutriot‘ Turn-
I-
 ‘-3to the case IF.NIon thla subjeot we find th8 Distriot Clerk
1s Ontitled only to the fees set forth in Artlola 7332 i.a6
delfnquent tax suit by a oity tom or lndspeude~t sohool
dlatriot.. :jee~;uolosv. Ear&     County,. (Ccgm. App.) 298 5. :V.
417;  Begublio Ins. co. v.'Zighland Park Ind. Sohool niatriot,
37 & g. (zd) $27, #rlt of error refused; Sour L&6 Ind, Sahool
3lstriot v. l&sterling, 142 3. 7.7,(2d) 237, writ of error   re-
bred.    These,smo authorltla~ssupport the proposition    that
:~tlcle 7332 also applies in mob oases.
             Bearing in nind the ex?aptiOIlt-0tb,eabove die--
ousslon, you are aUvfseU hrtfoletl7332 and 7333 are applfoable
to 4 dellnauent ux suit brou&t by the Uistriot it'the Sate
-ud oounty~oolleotibn method Gbove outlined 13 used.
             ':;e
                next quote your questlona H&bars    5 and 0:
             5. **Canthe Eoard OS siperviaors Of a Levee Improve-
     Eont District proo8ed to obntrsot wit> !m attorney for the
     OOllection of tholr delinquent taxes withollt the approval
     Of mot oontmot by the AttOrn8p Gonsral?
                "1s t;:e.oompansationto thn attorney in suoh
:ianorableTeylor Carlisle, page 5


                  mtlele 7335,   Vernon*3   :nnofated   statutes    of
~‘0x44,    allows the Comlssioners~      Court to aontraot     with
5n-vaozpetent qttorney to enforce or essist .In enforctig
:be ceilaction 0r delinquent State and aounty taxes under
>r*scrlbbcdoonditlons. Artiole 7335a , ?. A. C. 3. of Texas,
JOt3   ttie !%Xh3u  OOqx?aSatiO~ Of said attortU?yst 15 per
ocat of the amount aolloated and further ~rovidos that the
ooatraat must be approved by both the Conptroller end tine
ittorney    General of tke 3tate of Texes:.
                   In order to settle the Cuemtion OI?the aj#i-
cabllity     of these statutes to your westiona,       we agoin  mst
refer to the analocJousdeoisions in del.f;lquanf         tax aufts
browAt by cities, towns and independentsahool dlstriats.
3~11 9. JLensfieldInd. School Xstrlot, 12Q 3, ‘5’.(2d) 029,
deals with the validity or a aontraat bntxeon sn independent
~hool distrlat end a pivate st,torney,where the compensa-
tlan Qrovided was 20 per cent of the amount colleoted. The
oourt !:eltl   t!e   portion or ,%rtlcle  7335a, providing   for the
sXro9al of tax ~aontraats entered Into by the Commissionerst
COurt;l by the State author fties nomad, not ap~lioable to
delin$uant tax oantracts’entered         in%2 by inde>endezitsohocl
~~lstrlots. The oour t reasoned ?&at the State has 4 direct
Interest In the oollootlon of Stato and oounty taxes, avheroas
it has no auoh direct interest in the colleotloo of del.iqquent
taxes Of independent sahool dlatriots.
             Applying that reasoning: or the su.wene Court to
ths instant situetian, we ounalude thet the 3osrd of Super-
risers is not reouired to submit their  delincuent tax oontraot
r;r the aQpravsl*oC the Compfroll.erand Attorney %neral.
?Our question NO, 3 is therefore answered in the aifir@MYQ,
if Ux dlntriat proaeeds to .colleot its taxes by tie :3tate
-3 aoEnty method hereinbeiore outlined.
             3~ also answer queskon;~Xq. 5 in the afY%nuMve
if the district Poc8eds under .utioib  8017.  action (h) of
irtiole eo17 pr09ide~ for the ampi0ynar.tof s.nattorney, and
‘here is no provision for the spFrova1 of such aontrsot by
QJr State authority.
              1.7.~
                 neti aonsider question M. 6 set out above.
irticle 73354 has no application to suits browht under
btiole   6017. however 4 more difriault oucstian Is presented
I4 tha event’the dist&at chooses th* state and oounty aol-
’ e”tiJn me&&I
;r.onoreblc
          Taylor @mllele,   :a?..o~
                                 6
                                                                            451


?oonorableTaylor CarliSle, paLTe 7


aouaty attorney to represent t&v levee kqroveaent dfstrfats
in mit8   for t)leoolleatlon or dellnc.uenttaxea. Such rep-
resentation on hla Part in suits broraht under &Mole     7345b,
Title 122, would be isocqatlble with hi3 duties as county
attorney,  as set out in .Artiole7335. By t!m: artiolo oven
thou& he does not represent Vie oountf ln c tax suit, he
nust aotivaly amISt the prson    with -#hihoE
                                           the tss contrnot
is -lade,nnd V&O does actively represent fke county in Suoh
3ult. You will also note that by reason of t!m provisions
of .@tlale 7345b, the Ltipleadedtnxinz unita are partlee
defendant, and of aourse have the right to question the
causo of oatlon asserted by the plalntlff or any other im-
Pleaded unit. It is plain that the county attorney my
not represent the levee dietriot in a suit brought under
,?rtiala8017, it being unreasonable to,preslllce that the
fern of reedy deternined upon by the levee iraprovfment
distriat supervisors,eating under the auvtcc of their
,attornay,.woulddaternine~whether or not t?,ecounty attorney's
employment Would or vmuld r!ot be ircoapatibla. he believe it
 to be caslly apparent that In a oase where. the acunty attorney
could not :epreaant t:lelevee itiprovezentdiatrlo% by remion
0: 51s ofZicla1 status  as oounty attorney, that the assistant
County attorney appointed by hti would be equally dlsquallrled.
                      Your question No. 8 reads as followa:

               8. Tr the taxes delincgant are several tine6
       the value of the land against w!lialithey are levied and
       aaaessed, can the laud be sold at judicial sale after
       foreclosure ror a leas amount then the total taxes,
       Penalty, interest, at torheyls fee3 and 003tS?*
             If the atit   is brimght unler t3e provisiona of
?tiOle 8017, the property    ~.aybe aold ior any mm that it
-TV briq.,  iJo 1Fni tation aa to the sale Prioo is set by
a tic10 8017.
                       Ii the state and 00~l:y  OOlleOtion nethod iS
'je%        the   prVtiSiOfiS  of A.mC$le  7345b Vim  .:OVC%   %CtfOn   3
Or   ?aid    sot,      a3 amended in 1941, provides as follows:
               'UPon th8 trial of seld cause the Court Shall
       hear evidence upon t!m reasonable fair value of the
       P~opcrtg, and s-halllnoorporafo in its jud~q:enta finding
.                                                                 452


Yonorable Taylor Carllslo, pane D


    of the reasonable fair value thereof, in bulk or In
    parcela, either or both, aa the Court nay deei?proper,
    whiah roesamble fair valus so found by the Court la
    hereofter soAe tidea styled *adju;i&edvalue, * whiah
    *adjudged value’ ahall be the vslue as of the date
    of the trial and &all not neceasarlly be the Vnlue
    at the tins the aasesszaentof the taxes was Aade;
    provided, that the burden of pro6f shall be on the
    omar or owners of suoh proparty In establishing the
    *fair’value’ or adjudged rnlue ad provldsd  in this
    oeatIon.e
             Seatlon & of neld aat reads a8   follows:

               *:foproperty sold ?or taxes u;lderScores In
     suoh auIt shall be sold to the owner of said property,
     dlreatly or lndlreatly, or to anyone having an Intereat
     thoreln, or to any wty     other than a tax@   unit whIah
     Is a party to the suit for less than the mount of the
     adJudged value aforeoaid ot said property or the aygre-
     gate.aOLOuntof’ the judgmntr qalnat    tho property In
     said 8uIt, whfohevar is lower, and the net proceeds at
     any sale of euoh property made under deoree oi court
     In 8aId suit to any party other than arty such taxing
     unit shall   belong and be distributed to all taxing
     uaits whloh are parties to the suit vrhiohby the Judg-
     Aent in add suit have been found to have tax liens
     Wafnst euah property, pro rata and in proportion to
     the rrmountaOS their reepeetlve tax liens as established
     in aaid Judgmnt, but any exoeex in the proaeods    of sale
     over and above the amount necessary to defray the ooata
     Of suit and sale and other expenses hereinabove made
     chargeable against such 9 rooaeils, and to fully disaharge
     the jud,qAentsagainst said praperty, ahall be paid to
     the parties legally entftied to suoh exaeaa .”

             :fo oonsiaer that the quoted sections areelear
m’ ~a~biguoila md the foreclosure sale should be had In
accordaaae With said seations. i:eare aware of the holdfng
In b~aieer v 3tat.3,if303. !;i.(26) 914, but t?,eLuprene
‘Ourt In ‘that’oase aaa not dealing with Mtiole 734%.
.   . *




    i!osOrdJia   Viylos Carlfsla,   pa;q 9




                        ---_.._ .